DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The drawings received on 11/12/20 are acceptable.
Allowable Subject Matter
3. 	Claims 1 – 20 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art including Chen discloses a martial arts smart mat body comprising a mat body, which includes a pressure-sensitive part; at least one pressure-sensitive unit  provided in the pressure-sensitive part, and the at least one pressure-sensitive unit that generates a pressure that the user steps on, Balasubramanian et al. disclose method and systems for reducing a risk of spread of an illness in a building comprising capturing video of a surveilled area in the building, identifying individuals in the captured video and performing behavior analytics on the individuals identified in the captured video, Menon et al. disclose network tracking and enforcement of social distancing protocols comprising T&E that data can be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 6. 	Chen (TWM599451) discloses a martial arts smart mat body comprising a mat body, which includes a pressure-sensitive part; at least one pressure-sensitive unit  provided in the pressure-sensitive part, and the at least one pressure-sensitive unit that generates a pressure that the user steps on.   	Balasubramanian et al. (WO2021258101) disclose method and systems for reducing a risk of spread of an illness in a building comprising capturing video of a . 
 	Menon et al. (20210374891) disclose network tracking and enforcement of social distancing protocols comprising T&E that data can be received and aggregated from a large number of user mobile devices via wireless communication networks.  	Hager (20210366071) discloses systems and methods for safe social gatherings during a contagious pandemic comprising an entry verification apparatus executing actions such as receiving digital data associated with the individual, obtaining a test result report that provides an indication whether the individual is currently infected, previously infected, or not infected, by a viral pathogen, evaluating digital data and/or a machine-readable element of the test result report to verify an identity of the individual and an authenticity of the test result report; converting non-standardized information contained in the test result report into standardized information; obtaining entry requirements for enabling entry into the establishment; analyzing the standardized information to determine whether entry requirements are met; and determining an entry status based on the entry requirements being met. 	Bandy et al. (20210319912) disclose systems and methods for contact avoidance for preventing epidemics comprising a database that maintains a record for each person enrolled in the system, the record comprising a risk level identifier that indicates a disease infection risk for the user.  	Frieder et al. (11013472) disclose a method and apparatus for epidemic and 
 	Horseman (20190090816) discloses a chair pad system and associated, computer medium and computer implemented methods for monitoring and improving health and productivity of employees comprising a chair pad that includes a set of health sensors integrated therewith, temperature sensors, body position sensors, and body fat sensors and receiving, from the temperature sensors, temperature data corresponding to a sensed body temperature of the user, receiving, from the body position sensors, body position data corresponding to a sensed body position of the user, receiving, from the body fat sensors, body fat data corresponding to a sensed body fat of the user, and transmitting, to a computer workstation, health data corresponding to the temperature data, the body position data, and the body fat data for use in determining the body temperature, the body position, and the body fat of the user.
 	Kenalty et al. (20120053424) disclose a smart mattress comprising a sensor pad affixed on a top surface thereof, the sensor pad having a matrix array of a plurality of pressure sensors, plural row conductors, and plural column conductors, each intersecting row and column conductor providing an electrical signal from a corresponding sensor when pressure is applied thereto. 7. 	Any inquiry concerning this communication or earlier communications from 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.